TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00245-CR


Luis Manuel Pena, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-99-0524, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Luis Manuel Pena perfected an appeal from his conviction for possession of
marihuana.  See Tex. R. App. P. 25.2.  The clerk's fee has not been paid and the clerk's record has
not been filed.  See Tex. R. App. P. 35.3(a).  After being notified that the appeal would be dismissed
if the clerk's record was not paid for, appellant's attorney informed the Court that appellant does not
intend to pursue the appeal.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P.
37.3(b).

				__________________________________________
				Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed
Filed:   May 30, 2003
Do Not Publish